Citation Nr: 1223615	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  06-25 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 1975 to July 1981, and from November 1984 to April 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from October and November 2005 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded this claim for further development in April 2010.  The development requested has been completed, and no further development is necessary prior to appellate review.

In addition, on a September 2011 VA Form 9, the Veteran requested a Board hearing in Washington, D.C.  The hearing was scheduled for March 13, 2012.  However, in January 2012, he submitted correspondence indicating he wished to cancel his scheduled hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   


FINDING OF FACT

The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the entire period.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the favorable disposition herein, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2011); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find any employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

TDIU Analysis

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disabilities.  In a January 2012 statement, the Veteran averred that his service-connected thoracic and cervical spine disabilities remained the same.  However, he stated that he now had arthritis in both his right shoulder and bilateral knees (nonservice-connected disabilities).  Consequently, he was unable to run, jump, stand, or sit for long periods without experiencing severe pain in both of his legs.  Moreover, he stated that if he tried to exercise or work around the house for any length of time, he experienced pain for several days.  In a June 2010 Motion for Reconsideration, the Veteran stated that his thoracic spine pain was constant and had begun affecting his right arm such that he is in constant pain and is unable to perform certain tasks he was able to do a year prior.  He stated that his service-connected cervical radiculopathy of the right upper extremity also caused his right arm to be in constant pain and to lose strength.      

In this case, service connection has been established for a herniated nucleus pulposis at T3-T4 with thoracic syndrome, evaluated as 20 percent disabling from May 1, 1996; residuals of cervical spine injury from motor vehicle accident with pain at C5-C6 and C4-C5, evaluated as 10 percent disabling from April 12, 2004; and cervical radiculopathy of the right upper extremity, evaluated as 10 percent disabling from April 12, 2004.  The Veteran has a combined disability evaluation of 40 percent from April 12, 2004, forward.  

Thus, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

After a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether a TDIU is warranted for the period on appeal, in that the evidence is at least evenly balanced as to whether the Veteran is unable to secure or follow substantially gainful employment.  The evidence in favor of the Veteran's claim for TDIU includes February 2004 private treatment and employment records indicating that the Veteran was placed on work restrictions due to aggravation of his service-connected thoracic spine disability.  The claims file includes a February 2004 written statement from the Veteran indicating that he experienced fatigue and severe back, neck, and right arm pain due to repetitive lifting, straining, and welding of a large pipe and its components while working for a particular employer.  He sought treatment with a private physician, Dr. I., who noted a history of myofascial syndrome and soreness all over the upper back on physical examination.  The doctor assessed aggravation of a myofascial strain and stated that the Veteran could only return to work with light duty restrictions.  A separate letter dated in February 2004 from a VA clinician indicates the Veteran had light duty work restrictions in place for one month.  

A VA Form 21-4192 completed by his employer in July 2005 indicates the Veteran was employed by them as a welder from June 2003 to February 2004, but was terminated when he became unable to return to work following exhaustion of personal leave (following the exacerbation of his service-connected thoracic spine disability).  The form also indicates he was offered light duty.  A June 2004 letter to the Veteran from the same employer indicates the company was made aware that the Veteran no longer had work restrictions; however, in the letter, a Human Resources Manager explains that there were no openings in their welding fabrication shop at that time, and there were no other positions available for which the Veteran was qualified.  The letter also explained that the Veteran did not meet the requirements for eligibility for Family and Medical Leave at the time he went out on leave in February 2004, and thus, the maximum personal leave he was allowed was thirty days, which the Veteran exhausted.  The Veteran filed a workers' compensation claim relating to the February 2004 work injury, but it was denied, as it was determined that the Veteran's current condition was the result of a pre-existing condition or disease (his service-connected disability).  

The evidence in favor of the Veteran's claim for TDIU also includes the Veteran's multiple statements showing his belief that he is unemployable due to his service-connected disabilities.  In his November 2005 notice of disagreement, the Veteran stated that he was forced to resign from his jobs with several employers due to his service-connected disabilities; indeed, he stated that his condition while at one of the companies became severe enough that he filed a workers' compensation claim and had to undergo chiropractic manipulations and thoracic Novocain injections.  He also stated that he left his job at another company before his service-connected disabilities became incapacitating.  In his July 2006 VA Form 9, the Veteran stated that he had lost strength in his right arm, and that he experienced severe pain while performing the simplest work.  In a June 2010 Motion for Reconsideration, the Veteran stated that he had recently worked for eight weeks at a nuclear power plant, but was debilitated for several weeks due to his service-connected disabilities.  He spent several weeks going to a chiropractor to get relief enough to be able to return to work. 

The Veteran was afforded a VA examination in February 2009.  The VA examiner noted that the Veteran was a welder by trade, but had a Master's degree in philosophical education.  The Veteran reported that he experienced neck and thoracic pain while physical activity such as moving boxes, yard work, and any activity involving the use of both arms.  He had to lie down when this pain occurred.  After conducting a thorough physical examination, the VA examiner opined that it is at least as likely as not that the Veteran's service-connected disabilities, alone or in combination with each other, rendered him incapable of obtaining and maintaining substantially gainful employment in a position that required manual labor with the use of both arms.  Moreover, the examiner stated that the Veteran's high degree of advanced education would allow him to obtain and maintain gainful employment in a sedentary position in a normal economic environment; however, the current economic situation in southwest Florida would prevent someone with the same educational background as the Veteran from finding employment in a sedentary position.  

The evidence weighing against the Veteran's claim for TDIU includes an April 2003 statement from an employer indicating that the Veteran quit his job with them in April 2003.  VA Form 21-4192s from several employers all indicate that the Veteran voluntarily resigned, and do not show that he lost any time from work or resigned due to his service-connected disabilities.  An August 2004 VA examination report indicates that the symptoms associated with the Veteran's thoracic spine disability are minimal, but that the cervical radiculopathy was more clinically significant.  

In 2006, the Veteran applied for vocational rehabilitation services, but was denied in March 2006, as the vocational rehabilitation counselor concluded that, although the Veteran had an impairment resulting in substantial part from his service-connected disabilities, he had been able to successfully overcome these disabilities because of his education, training, and job experience as an instructor.  The counselor concluded that the Veteran was able to obtain and retain suitable employment within his interests, aptitudes, and abilities; therefore, he was found not to have an employment handicap.  

Finally, as mentioned above, the Board remanded this claim in April 2010 for referral to the Director of Compensation and Pension Service for extraschedular consideration under the provisions of 38 C.F.R. § 4.16(b).  The Director of Compensation and Pension Service issued a report in January 2011 in which it was concluded that entitlement to TDIU benefits on an extraschedular basis was not established.  The Director noted that the Veteran was not in receipt of Social Security Disability benefits, and that, according to his June 2010 statement, he had recently been able to obtain work at a nuclear power plant.  The Director also cited to the 2009 VA examiner's conclusion that the Veteran would be able to obtain sedentary employment, noting that entitlement to TDIU benefits could not be established if the Veteran was able to work at any type of job.  The Director also noted the lack of any hospitalizations or incapacitating episodes due to his service-connected disabilities.   

In sum, the lay and medical evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities have rendered him unable to obtain or maintain substantially gainful employment.  The evidence of record indicates that the Veteran has had to resign from multiple jobs in his trade as a welder due to his service-connected disabilities.  The Veteran is competent to report the physical limitations resulting from his service-connected disabilities, and, moreover, the Board finds his statements to be credible.  See Layno at 465.  In addition, the February 2009 VA opinion is competent and probative medical evidence because it is based on a factually accurate history and a thorough physical examination.  The VA report assessed and offered an opinion regarding the occupational impairment caused by the service-connected disabilities.  It appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that was supported by a sound reasoning.  Prejean, 13 Vet. App. at 448-9; Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186.  Notably, no clinician has provided an opinion counter to that provided by the 2009 VA examiner, and even the 2004 VA examiner agreed that the degree of disability resulting from the Veteran's cervical radiculopathy was clinically significant.  Resolving reasonable doubt in favor of the Veteran, the Board therefore finds that the criteria for TDIU have been met for the entire rating period.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A TDIU is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


